Citation Nr: 1110818	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-28 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for mechanical back syndrome, to include claimed ankylosing spondylitis, bilateral sacroilitis, paraspinal spasms, and inflammatory arthritis, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.  The Veteran testified before the undersigned Veterans Law Judge in September 2010; a transcript of that hearing is associated with the claims folder.

While this appeal was pending, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an initial- or increased-rating claim when raised by the record.  Mayhue v. Shinseki, --- Vet. App. --- No. 09-0014 (U.S. Vet. App. Jan. 18, 2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

In the present case, the Veteran submitted evidence from his employer that he often missed work due to back problems and that it was the company's policy to initiate suspension and termination proceedings when an employee overspent his/her personal leave days.  The Veteran thereafter testified in September 2010 that he had lost his job.  In light of the former evidence, the Board finds that the issue of TDIU is reasonably raised by the record.  As the RO has not yet considered this issue, the Board will assume jurisdiction of it as indicated on the title page.  

The issues of entitlement to service connection for depression and residuals of a torn anterior cruciate ligament (ACL), both claimed as secondary to service-connected low back disability, were raised at the September 2010 Board hearing.  As such issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delaying the Veteran's appeal.  It finds, however, that further development is necessary prior to a determination being issued.  Specifically, a remand is necessary to obtain outstanding VA treatment records and to provide the Veteran with a new VA examination.  

With regard to the former development, the Veteran testified at the September 2010 Board hearing that he receives treatment for his back at the VA Medical Center (VAMC) in Indianapolis, Indiana.  A review of the record reveals that the most current VA treatment records on file are dated only through July 2008.  Since VA treatment records are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file, the Agency of Original Jurisdiction (AOJ) should ensure that any VA treatment records generated since July 2008 are obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

As for a new VA examination, the Veteran testified in September 2010 that his spine has worsened since his last evaluation by the VA in January 2008.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Specifically, he indicated that he experiences pain/soreness with repetitive use.  A review of the January 2008 VA examination report reflects that no pain was noted during range of motion testing, even with repetition.  Thus, another examination is necessary to consider additional functional loss from such symptomatology.  See 38 C.F.R. §§ 4.2, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  A new examination is also necessary to obtain information and an opinion regarding the functional effects of the Veteran's lumbar spine on his ordinary activities, including employment, in light of the fact that the Board has assumed jurisdiction over the issue of entitlement to TDIU.  See Mayhue v. Shinseki, --- Vet. App. --- No. 09-0014 (U.S. Vet. App. Jan. 18, 2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.  Allow him a reasonable opportunity to respond.  

2.  Obtain VA treatment records from the VAMC in Indianapolis, Indiana for the period from July 2008 through the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  If any Federal or non-Federal records, including those discussed in the paragraphs above, are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that these records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

4.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for VA spine and neurological examinations.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information and opinions requested below, a complete rationale must be provided.

	(a) The examiner should describe any signs and symptoms associated with the Veteran's service-connected mechanical back syndrome, to include claimed ankylosing spondylitis, bilateral sacroilitis, paraspinal spasms, and inflammatory arthritis.  Such description should include whether there is any evidence of favorable or unfavorable ankylosis of the spine.  The examiner should also determine the range of motion of the Veteran's lumbar spine, in degrees, providing the degree at which pain is noted in each plane of motion.  It should also be determined whether any weakened movement, excess fatigability, incoordination, flare ups, or repeated use results in further limitation of motion, and if so, the degree of additional range of motion loss or favorable or unfavorable ankylosis.  The examiner should specifically consider the Veteran's lay assertions of decreased mobility due to stiffness and pain in the mornings and estimate, if possible, any additional loss of motion as a result of such stiffness and pain.  

	(b) It should also be noted whether the Veteran experiences incapacitating episodes, defined as physician-prescribed bed rest, as a result of his service-connected back disability and, if so, the frequency and total duration of such episodes over the course of the past 12 months.  

	(c) The examiner should also identify any neurological impairment(s) associated with the Veteran's back disability, including any impairment manifested by pain and numbness in the hips, buttocks, and thighs, and describe any symptoms and functional limitations associated with such impairment(s).  

	(d) Finally, the examiner should describe any occupational impairment(s) associated with the Veteran's back disability.  He/she should elicit from the Veteran and record, for clinical purposes, a full work and educational history and, based on the interview, examination, and review of the claims file, provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected back disability, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

5.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate this appeal, including the issue of entitlement to TDIU (under 4.16(a) and 4.16(b), if warranted).  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



